Citation Nr: 0528113	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant			


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA) that determined that new and material evidence 
had not been received to reopen the veteran's claim for 
service connection for PTSD.

During the course of the appeal, in the June 2004 Statement 
of the Case (SOC), the RO denied service connection for PTSD.  
It is apparent that the RO must have reopened the veteran's 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed rating action dated in February 2002, 
the RO denied the veteran's request to reopen a claim for 
service connection for PTSD.

2.  Evidence added to the record since the February 2002 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, and raises a reasonable 
possibility of substantiating the veteran's claim.

3.  The evidence of record establishes that the veteran was a 
combat veteran.

4.  The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.


CONCLUSIONS OF LAW

1.  The RO's decision of February 2002 that denied the 
veteran's application to reopen a claim of service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).  

2.  New and material evidence has been received and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  PTSD was incurred in active service.  38 U.S.C.A. 
§§  1110, 1131, 1154 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The claimant must also be 
asked to provide to VA any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the RO had a duty to notify the veteran of what 
information and/or evidence is needed in order reopen a claim 
for service connection for PTSD.  The record reflects that, 
in July 2003, the RO issued VCAA notification to the veteran 
in response to his June 2003 claim to reopen.  However, the 
Board observes that such letter informed the veteran of what 
information and evidence was needed to substantiate a service 
connection claim, but did not specifically address what 
information and evidence was needed to substantiate a claim 
to reopen based on new and material evidence.  However, in 
the decision below, the Board has reopened the veteran's 
claim for service connection for PTSD, and therefore, no harm 
or prejudice to the appellant has resulted by the Board's 
consideration of the appeal to reopen.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

As noted above, a July 2003 RO letter satisfied VA's duty to 
notify under VCAA with regard to the reopened claim for 
service connection for PTSD.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The RO's July 2003 letter informed him 
that additional information or evidence could be submitted to 
support his claim, and asked him to send the information or 
evidence to the VA.  In addition, the June 2004 Statement of 
the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
VA treatment and examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

1.  New and Material Evidence

The evidence of record at the time of the February 2002 
rating decision contained VA clinical reports which contained 
diagnoses of PTSD in October 2000 and February 2001.  
However, the reported diagnoses were not confirmed as based 
on a verified military stressor.  In October 2001, the 
examiner noted that the veteran reported he had been afraid 
in Vietnam, and saddened by the circumstances of the people 
in Vietnam.  He related that he was bothered by his time in 
Vietnam in that he often found himself thinking about the 
Vietnamese civilians.  He also reported that he sometimes had 
bad dreams which he could not completely remember, but 
thought they were about Vietnam experiences.  The veteran's 
test scores were described as indicative of an individual who 
was concerned about intrusive recollections of painful 
experiences, and who was also concerned about sexual 
conflict.  When diagnosed with PTSD in February 2001, no 
reference was made to any military stressor.  Further, the 
time of the February 2002 RO denial, there was no 
corroborating evidence that a stressful experience occurred 
in service.  

The Board finds that the VA outpatient mental health 
treatment records dated from May 2000 to February 2002 and 
the March 2004 VA examination report, submitted subsequent to 
the prior final February 2002 RO determination, are new 
because they were not of record at the time of the prior 
final RO denial in February 2002.  Also, the Board notes that 
these records, particularly the March 2004 VA examination 
report, are material because when considered in conjunction 
with previous evidence of record, relates to an unestablished 
fact that is necessary to establish the veteran's claim, 
namely a current PTSD diagnosis based on a reported military 
stressor.  The existence of a current PTSD diagnosis based on 
a reported military stressor was missing at the time of the 
prior final February 2002 denial.  

The evidence of record at the time of the February 2002 
rating decision also indicated that that the veteran did not 
have any corroborating evidence that a stressor occurred in 
service.  However, the Board observes that since the February 
2002 rating decision, the veteran has submitted material 
detailing the events that occurred during Operation Starlite, 
an operation in which the veteran's service personnel files 
indicate that he participated.  This evidence is new because 
it was not of record at the time of the prior final RO denial 
in February 2002.  It is material because, when considered in 
conjunction with the evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, 
namely whether the veteran had an in-service stressor.  
Specifically, these documents reveal that Operation Starlite, 
was a combat operation in which there was artillery fire, 
bombings and causalities.

As such, the VA outpatient treatment records, the March 2004 
VA examination report, and Operation Starlite internet 
findings, are not cumulative and redundant, and raise a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim for service 
connection for PTSD.  



2.  Service Connection

The veteran contends that service connection is warranted for 
PTSD.  The veteran asserts that his stressors in Vietnam 
include coming under mortar and rocket attack and being 
inside of a headquarters compound when it was attacked.  As 
previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  In this case, 
the record clearly demonstrates that the veteran engaged in 
combat activity with the enemy.  Although the veteran's DD 
Form 214 reflects that his primary military occupational 
specialty was that of a cook, his service personnel records 
reflect that his combat history included participating in the 
defense of airstrip facilities and in sweep and destroy 
operations against hostile guerilla forces in the Chu-Lai 
area of South Vietnam in from May 1965 to September 1965, as 
well as in Da Nang from September 1965 to March 1966.  The 
service personnel records further establish that the veteran 
participated in Operation Starlite at Chu-Lai, Vietnam in 
August 1965, participated in Operation Piranha at Chu-Lai, 
Vietnam in September 1965, and participated in Operation Rice 
Straw-Golden Fleece in Da Nang in September 1965.  The Board 
points out that if combat is affirmatively indicated, then 
the veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's testimony during his April 
2005 hearing regarding his combat related stressors to be 
credible and consistent with the circumstances of his 
military combat activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  The record reflects that the 
veteran has been diagnosed by VA examiners with PTSD since 
October 2000 and has subsequently undergone treatment, 
including group therapy for his disability.  Moreover, in 
March 2004, an examiner, in conjunction with a VA 
compensation and pension examination, after an evaluation, a 
review of the veteran's claims file, and a discussion of the 
veteran's reported stressors, diagnosed the veteran with PTSD 
symptomology that he had had since Vietnam.  

Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
Vietnam, and resolving all benefit of doubt in the veteran's 
favor, the Board finds that the evidence for record is 
sufficient to support a finding of service connection for 
PTSD.  Accordingly, the veteran's claim for service 
connection for PTSD is granted.


ORDER

1.  As new and material evidence has been received to reopen 
a claim for service connection for PTSD, the appeal, to this 
extent, is granted.

2.  Entitlement to service connection for PTSD is granted.




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


